Citation Nr: 0407490	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  03-20 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to an effective date prior to August 10, 
1999, for the grant of service connection for chronic 
dermatitis.  

2.  Entitlement to assignment of an initial evaluation in 
excess of 10 percent for service-connected chronic 
dermatitis.


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from September 1952 to 
August 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that granted service connection for 
chronic dermatitis and assigned a 10 percent evaluation, 
effective August 10, 1999.  The veteran disagreed with the 
evaluation assigned as well as the effective date of the 
evaluation.  


FINDINGS OF FACT

1.  By a decision dated in October 1997, the RO denied 
service connection for a skin disability. The veteran was 
notified of the RO's determination and timely appealed the 
decision.

2.  By a decision dated in May 1999, the Board denied service 
connection for a skin disability on the basis that the claim 
was not well grounded.

3.  The veteran first expressed interest in reopening the 
claim of service connection for a skin disability by written 
communication received at the RO on August 10, 1999.

4.  The veteran's chronic dermatitis is manifested by 
constant itching, but without ulceration or extensive 
exfoliation or crusting, systemic or nervous manifestations; 
it is not exceptionally repugnant, does not affect more than 
40 percent of the entire body or more than 40 percent of 
exposed areas, and had not required constant or near-constant 
systemic therapy during the past 12 months.  




CONCLUSIONS OF LAW

1.  An effective date prior to August 10, 1999, for the grant 
of service connection for chronic dermatitis is not 
warranted. 38 U.S.C.A. §§  5108, 5110 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.400, 20.1100 (2003).

2.  The criteria for assignment of a 30 percent evaluation 
(but no higher) for chronic dermatitis have been met  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the veteran was given VCAA notice in writing in 
September 2001 which was prior to the March 2002 decision 
presently on appeal.  

For the reasons provided below, the Board finds that all 
notification and development action needed to render a fair 
decision on these claims have been accomplished and that 
adjudication of the claims, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In the RO's September 2001 letter, as well as the April 2003 
statement of the case, the RO informed the appellant of the 
applicable laws and regulations regarding these claims, the 
evidence needed to substantiate such claims, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  Specifically, in the 
September 2001 letter, VA informed the appellant of the 
evidence it had received thus far and enclosed a Medical 
History form for the veteran to complete.  It also provided 
"Authorization for Release of Information" forms for the 
veteran to complete regarding any pertinent non-VA treatment 
he received and informed him that VA would make reasonable 
efforts to obtain such records.  See 38 C.F.R. § 3.159.  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims.  The appellant has also 
been afforded the benefit of VA examinations during the 
appeal period, and was provided with the opportunity to 
attend a hearing, which he declined.  Neither the appellant 
nor his representative has indicated, and there is otherwise 
no indication that there exists, any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  It is pertinent to note 
that the veteran's representative noted in the July 2003 
substantive appeal that additional arguments would be 
submitted to the Board.  While no further arguments have been 
received at the Board, the veteran and his representative 
were notified in October 2003 that the case was being 
certified to the Board and that they had 90 days from the 
date of the letter to submit additional evidence concerning 
the appeal.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  Bernard, supra.

II.  Background

A February 1996 VA dermatology consultation record notes that 
the veteran had a history of hypopigmented areas of skin on 
his back, arms and chest which flared up and went away 
intermittently.  On examination he had sharply demarcated 
hypopigmented scaly patches on his back.  There was some 
confluence and no erythema.  His arms, chest and shoulders 
were clear.  He was assessed as having tinea versicolor and 
advised to continue taking his prescribed lotion. 

The veteran returned to the dermatology clinic two months 
later, in April 1996, and reported that he was pleased with 
his progress.  Findings revealed hypopigmented patches 
(macular) on the posterior torso.  There were no scales.  The 
veteran was advised to use his medication on an as needed 
basis and told that it would take six months for the color to 
return.

In May 1997, the veteran filed an initial claim of service 
connection for a skin condition.  

In an October 1997 rating decision, the RO denied service 
connection for tinea versicolor on the veteran's back, arm 
and chest.

During hearings in January 1998 and April 1999 for his 
service connection claim, the veteran testified that he first 
sought treatment from VA for his skin disability a couple of 
years earlier, in 1992 or 1993.  

In May 1999, the Board denied the veteran's claim for service 
connection for a skin disability.

The veteran was seen at a VA outpatient clinic in July 1999 
complaining of significant pruritis somewhat alleviated by 
lidex, but persistent and worsening.  Findings revealed 
hypopigmented confetti like macules diffusely distributed 
throughout the back.  There were no excoriations or primary 
lesions.  The veteran was assessed as having generalized 
pruritis with no evidence of tinea versicolor at that time.  
Work up to date was within normal limits.  The veteran was 
also assessed as having post inflammatory hypopigmentation of 
unclear etiology.  The examiner said that any inflammatory 
skin condition could leave residual depigmentation and it was 
unlikely that that amount of hypopigmentation was from tinea 
versicolor. 

On August 10, 1999, the veteran requested "reconsideration" 
of the Board's May 1999 decision.  He said that he had been 
suffering with the condition out of ignorance, as he did not 
seek medical help sooner.  

A December 1999 VA outpatient record reflects the veteran's 
complaint of persistent pruritis of the neck and back despite 
his use of lidex.  On examination there were no lesions of 
the upper body, just post-inflammatory hyperpigmentation in a 
somewhat reticulated pattern on the back.  The veteran was 
prescribed lidex ointment to pruritic areas only on an as 
needed basis.

On file is a December 1999 letter from a VA physician of the 
dermatology clinic who verified that the veteran had chronic 
dermatitis that started during his military service.  He also 
said that the disability remained stable and was somewhat 
controlled by medication.  

In December 1999, the veteran again requested 
"reconsideration" of the Board's May 1999 decision.   

At a VA outpatient clinic in April 2000, the veteran 
complained of persistent pruritis of the neck and back.  
There were no primary lesions on upper body examination, but 
numerous hypopigmented macules (problem from prior 
excoriations).  It was not scaly.  There was no evidence of 
tinea or other rash on the veteran's groin.  He was advised 
to continue the lidex cream as needed for symptoms.  

On file is a June 2000 VA outpatient record that notes that 
the veteran was currently treating his eczematous dermatitis 
with lidex ointment and emollients.  He reported smearing 
lidex on over his neck, chest and shoulders once a day.  He 
complained of continual itching over his neck, chest, lower 
back, arms and thighs.  Findings revealed a couple of 
"SK's" on the right temple, excoriations on the neck, over 
the torso/arms/back and no eczematous eruptions.  Post-
inflammatory hypo and hyperpigmentative changes were seen on 
the back and less so on thighs.  Intertrigo area was clear.  
The veteran was assessed as having chronic eczematous 
dermatitis and noted to be doing very well with only 
postinflammatory changes evident that day.  He was also 
assessed as overusing topic steroid with a notation that 
systemic absorption was discussed.  He was instructed to 
decrease use of lidex to small areas that were bothering him.

In an August 2000 letter, the RO advised the veteran that he 
needed to submit new and material evidence to reopen his 
claim for service connection for a skin condition.

In a March 2002 decision, the RO granted service connection 
for chronic dermatitis and assigned a 10 percent evaluation, 
effective August 10, 1999.

In the May 2002 notice of disagreement, the veteran's 
representative relayed the veteran's belief that his skin 
disability entitled him to a higher than 10 percent 
evaluation.

In March 2003, the veteran underwent a VA contract 
examination and reported constant itching.  He said that he 
took medications, primarily topical corticosteroids, with 
some improvement.  He also reported crusting, chaffing, and 
peeling of the skin.  He denied any functional impairment or 
time lost from work.  Examination of the skin revealed a few 
spots on his left shoulder and on his back of slight erythema 
with some exfoliation without crusting, induration, tissue 
loss, hypo- or hyperpigmentation.  The percentage of exposed 
area was 0% (absent).  The percentage of non-exposed area was 
less than 1%.  The veteran was diagnosed as having eczema.  

III.  Analysis

Earlier Effective Date

Under VA law, a claim of service connection that has been the 
subject of a prior final denial can be reopened upon the 
submission of new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).  With exceptions 
not here applicable, if service connection is granted 
pursuant to an application to reopen, the effective date of 
the resulting award can be no earlier than the date of 
receipt of the new application.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(r) (2003).

Applying the foregoing principles to the facts of the present 
case, the Board finds that an effective date prior to August 
10, 1999, for the grant of service connection for a chronic 
skin disability is not warranted.

As stated above, the veteran originally filed a claim for 
service connection for a skin disability in May 1997, which 
the RO denied in October 1997.  The veteran timely appealed 
this decision.  See 38 C.F.R. § 20.200.  In May 1999, the 
Board reviewed the appeal and denied service connection for a 
skin disability.  This decision is final.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  As such, the effective date of 
any subsequent award of service connection can be no earlier 
than the date of receipt of the application to reopen.  
Inasmuch as the veteran first expressed interest in reopening 
the claim of service connection for a skin disability by 
written communication on August 10, 1999, the effective date 
of the subsequent grant of service connection can be no 
earlier than this date.

The veteran and his representative argue that Section 7(b) of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that cases 
denied as not well grounded which became final after July 14, 
1999, may be readjudicated upon the request of the claimant 
or the Secretary's own motion.  In this regard, the Board 
notes that section 7 of the VCAA provides, in essence, that 
upon proper motion readjudication applies for decisions which 
became final during the period beginning on July 14, 1999, 
and ending on the date of the enactment of the VCAA and which 
were issued because the claim was not well grounded.  See 
also VAOPGCPREC 3-2001.  However, the Board finds that 
section 7(b) of the VCAA and VAOGCPREC 3-2001 are 
inapplicable in this case because the denial of the veteran's 
claim for entitlement to service connection for a skin 
disability became final when the Board decision was issued in 
May 1999, which was prior to the July 14, 1999, date.  

The veteran's representative had advanced legal argument to 
the effect that the Board's May 1999 decision did not become 
final until the expiration of the 120 period in which the 
veteran could appeal the decision to Court.  He admits that 
the veteran did not actually appeal the Board's May 1999 
decision to the Court, but that the Board's decision 
nevertheless did not become final until the expiration of the 
120-day appeal period.  Although the Board understands the 
representative's argument, there does not appear to be any 
clear legal basis for not viewing a Board decision as final 
when it is issued.  By statute, a "decision of the Board...is 
final unless the Chairman orders reconsideration of the 
decision..."  38 U.S.C.A. § 7103.  While 38 C.F.R. 
§ 20.1100(a) refers to matters before the Court as an 
exception to finality, 38 C.F.R. § 20.1100(b) goes on to 
state that "final Board decisions are not subject to review 
except as provided" for in, among other things, Chapter 37 
of 38 U.S.C.A. (which Chapter deals with appeals to the 
Court).  While the pertinent wording of paragraphs (a) and 
(b) of 38 C.F.R. § 20.1100 appear to be inconsistent with 
each other, the statute, on its face, appears to support the 
conclusion that a decision of the Board is final regardless 
of the fact that the 120-day period to appeal to the Court 
has not yet expired.  The Board finds that the statute is 
controlling in view of the inconsistency in the regulation.  
The Board is unaware of any judicial interpretations of the 
pertinent statute and regulation, and the veteran's 
representative has not directed the Board's attention to any 
judicial decision as authority for his argument. 

In view of the foregoing, the Board finds that an effective 
date prior to August 10, 1999, for the grant of service 
connection for chronic dermatitis is not warranted.  

Increased Rating

The veteran asserts that the severity of his service-
connected skin disability warrants a higher than 10 percent 
initial disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 
12 Vet. App. 119 (1999).

By regulatory amendment effective August 30, 2002, 
substantive changes were made to the schedular criteria for 
evaluation of skin diseases, as set forth in 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7833; 67 Fed. Reg. 49596-
49599, July 31, 2002.  The RO has considered both versions of 
the criteria with respect to this claim; thus there is no 
prejudice to the veteran in the Board's consideration of both 
the old and new criteria.  See Bernard v. Brown 4 Vet. App. 
384 (1993).

The veteran's service-connected dermatitis is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7806, for eczema.  Under the former criteria 
for eczema, a 10 percent evaluation requires exfoliation, 
exudation or itching if involving an exposed surface or 
extensive area.  A 30 percent rating is warranted for eczema 
with exudation or itching constant, extensive lesions, or 
marked disfigurement.  A 50 percent evaluation requires 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  
38 C.F.R. § 4.118, Diagnostic Code 7806.  The Board notes 
that the requirements for a 30 percent rating under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 appear to be independent rather 
than collective.  See generally Drosky v. Brown, 10 Vet. App. 
251, 255 (1997).

Under the revised version of Diagnostic Code 7806, a 10 
percent rating is warranted with at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent rating is warranted when 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas is affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  With more than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; with constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period, a 60 percent rating is assigned.  

Under the new criteria for Diagnostic Code 7817 for 
exfoliative dermatitis, a 10 percent rating is warranted for 
exfoliative dermatitis where there is any extent of 
involvement of the skin, and; systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA (psoralen with long-wave ultraviolet-A light) 
or UVB (ultraviolet-B light) treatments, or electron beam 
therapy required for a total duration of less than six weeks 
during the past 12-month period.  A 30 percent rating 
warrants any extent of involvement of the skin, and; systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-waive 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments, 
or electron beam therapy required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent rating is warranted where there is 
generalized involvement of the skin without systemic 
manifestations, and; constant or near-constant systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-waive 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments, 
or electron beam therapy required during the past 12-month 
period. 

Turning to the old criteria first, the Board acknowledges the 
veteran's consistent contentions in his statements and during 
medical evaluations of constant itching. Indeed, VA 
outpatient records in 1999 show that he was treated for 
complaints of itching and was diagnosed at a VA outpatient 
clinic in July 1999 as having generalized pruritis.  
Although, as the March 2003 examination report notes, the 
veteran's itching improves with topical steroids, it does not 
appear that the medication stops the itching. In fact, an 
April 2000 VA outpatient record notes that the veteran was 
using lidex cream, but had persistent itching of the neck.  
Thus, the Board finds that the criterion of constant itching 
has been satisfied.  This finding by itself warrants 
assignment of a 30 percent rating under the prior version of 
Diagnostic Code 7806.  Viewing the evidence in the light most 
favorable to the veteran, the Board further finds that a 30 
percent rating is warranted during the entire period 
contemplated by this appeal; that is, effective August 10, 
1999.  

However, the preponderance of the evidence is against a 
finding that a rating in excess of 30 percent is warranted 
under either the old or new rating criteria.  There is no 
persuasive evidence of ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations.  Moreover, 
the evidence does not show the disability to be exceptionally 
repugnant.  It appears clear that the skin disability does 
not affect more than 40 percent of the entire body or more 
than 40 percent of exposed areas.  Moreover, there is no 
persuasive evidence that the disability has required constant 
or near-constant systemic therapy during the past 12 months.  
The criteria of Diagnostic Code 7817 for a rating in excess 
of 30 percent have also not been met.  

For all the foregoing reasons, the Board finds that 
assignment of a 30 percent evaluation for the veteran's skin 
disability is warranted.  In reaching this conclusion, the 
Board has resolved all reasonable doubt in the veteran's 
favor.  See 38 U.S.C.A § 5107(b). 


ORDER

Entitlement to an effective date prior to August 10, 1999, 
for a grant of service connection for chronic dermatitis is 
not warranted.  To this extent, the appeal is denied. 

Entitlement to assignment of a 30 percent rating for service-
connected chronic dermatitis is warranted.  To this extent, 
the appeal is granted. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



